DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03. See MPEP § 819.
Newly submitted claims 20-30 are directed to an invention that is independent or distinct from the elected invention for the following reasons:
In the Requirement for Restriction/Election mailed 03 May 2021, the examiner identified two inventions:
Group I, claims 1-12, drawn to oscillating roller assemblies of an inker assembly, classified in B41F 31/15; and
Group II, claims 13-17, drawn to an ink cooling system for inker assemblies of a can decorating machine, classified in B41F 31/002.
Applicant elected claims 13-17 in the response received 06 July 2021.
Newly added claims 20-30 contain the subject matter previously recited in claims 1-3 and 5-12. Because applicant elected claims 13-17 (now claims 13-19), and because Applicant has received an action on the merits for the invention of claims 13-19, the invention of claims 13-19 has been elected for prosecution on the merits. Accordingly, claims 20-30 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR § 1.142(b) and MPEP § 821.03.
Amended claim 13, which now includes some of the limitations of non-elected claim 1, link(s) inventions I and II. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 13. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant argues on p. 7 the drawings show all the items that the examiner alleged they do not show. This argument is not persuasive. Applicant states that Fig. 19 shows the coolant outflows and outlet, but Fig. 19 only shows an inlet to a recirculating chiller. None of the drawings show a coolant outflow from an inker assembly, an outlet of an inker assembly, a laterally-fixed roller assembly or oscillating roller assembly adapted for coolant flow therethrough, or any of the other items listed below in the objection to the drawings. Applicant also submits that Fig. 19 illustrates indirect cooling of the ink, but Fig. 19 only appears to show a portion of a coolant circulation loop, with no structure for exchanging heat between ink and the coolant.
Further, it is not clear what Applicant is attempting to illustrate in the Fig. 19 replacement sheet submitted 01 November 2022. The replacement sheet appears to show valves upstream of a temperature sensor upstream of a temperature sensor upstream of another valve. This replacement sheet fails to overcome the drawing objections set forth below.
Applicant’s arguments with respect to claims 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Objections
Claims 13-19 are objected to for the following reasons:
Claim 13, line 8: “the can decorator” lacks a proper antecedent basis;
Claim 13, line 7: “an ink well” should be “the ink well,” because “an ink well” is recited in line 4.
Claim 14, line 2: the claim recites “one of” the inker assemblies, but claims 13 and 14 only recite a single inker assembly.
Claim 15, lines 1-2: “the inker assemblies” lacks a proper antecedent basis.
Claim 16, lines 1-2: “the inker assemblies” lacks a proper antecedent basis.
Claim 17, line 2: “the inker assemblies” lacks a proper antecedent basis.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
a coolant outlet flow from the inker assembly of claim 13;
at least one of the laterally-fixed roller assemblies and the oscillating roller assemblies is adapted for coolant flow therethrough of claim 13;
an outlet of one of the inker assemblies of claim 14;
a common flow of all or a portion of the inker assemblies of claim 15;
the temperature sensor is plural temperature sensors of claim 16;
each inker assembly includes one temperature sensor of claim 16;
each one of the inker assemblies has its own control valve of claim 16;
each one of the inker assemblies includes at least one roller through which the coolant flows of claim 17; and
indirectly cool the ink in contact with the at least one roller of claim 17.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 13-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13, the specification fails to adequately disclose how the at least one of the laterally-fixed roller assemblies and the oscillating roller assemblies is adapted for coolant flow therethrough to indirectly cool the ink. The specification merely discloses:
For each assembly, coolant preferably flows through a center of each one of the oscillating roller shafts 612u, 612a, and 612b, and then counter-flows concentrically (either inside or outside the in-flow) through the same end of the roller assembly as the coolant inlet. Other configurations are contemplated.
There is no further disclosure or any figures of a roller that has an internal structure for the flow of coolant, or of any connections that allow fluid to flow through a rotating roller. The lack of disclosure leads one to conclude that Applicant did not have possession of the claimed invention at the time the application was filed.
Further regarding claim 13, the specification fails to disclose how the chiller transfers heat from the ink to a coolant. At best, the specification can be considered to disclose a recirculating chiller that removes heat from a coolant. The lack of disclosure leads one to conclude that Applicant did not have possession of the claimed invention at the time the application was filed.
Further regarding claim 13, the specification fails to disclose how ink temperature is regulated to a target temperature. No structure for determining the temperature of the ink is disclosed. Additionally, no structure or steps for regulating the temperature of the ink are disclosed. At best, the specification discloses how to regulate the temperature of a coolant. However, no relationship between the temperature of the coolant flowing through the rollers and the temperature of the ink is disclosed. The lack of disclosure leads one to conclude that Applicant did not have possession of the claimed invention at the time the application was filed.
Regarding claim 14, the specification fails to disclose how a single temperature sensor at an outlet of one of the inker assemblies is capable of providing the target temperature of the ink necessary to regulate ink temperature to a target temperature. There is no disclosure of any relationship between the temperature of a coolant outflow from an inker assembly and the target temperature of the ink. The lack of disclosure leads one to conclude that Applicant did not have possession of the claimed invention at the time the application was filed.
Regarding claim 15, the specification fails to disclose how a single temperature sensor in a common flow of all or a portion of the inker assemblies is capable of providing the target temperature of the ink necessary to regulate ink temperature to a target temperature. There is no disclosure of any relationship between the temperature of a coolant flow and the target temperature of the ink. The lack of disclosure leads one to conclude that Applicant did not have possession of the claimed invention at the time the application was filed.
Regarding claim 19, the specification fails to disclose how ink temperature is regulated to a target temperature solely from the data from a temperature sensor located in an adapted for sensing temperature of a coolant outlet flow of an inker assembly. No structure for determining the temperature of the ink is disclosed. Additionally, no structure or steps for regulating the temperature of the ink are disclosed. At best, the specification discloses how to regulate the temperature of a coolant. However, no relationship between the temperature of the coolant flowing through the rollers and the temperature of the ink is disclosed. The lack of disclosure leads one to conclude that Applicant did not have possession of the claimed invention at the time the application was filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is not clear how the at least one of the axially-fixed roller assemblies and the oscillating roller assemblies are adapted for coolant flow therethrough to indirectly cool the ink.
Further regarding claim 13, it is not clear how the recirculating chiller transfers heat from the ink to a coolant, as no ink flow through the recirculating chiller.
Further regarding claim 13, the claim recites “transferring heat from the ink to a coolant.” It is not clear whether Applicant intends the ink to be included as part of the structure of the ink cooling system, nor is it clear how heat from the ink ends up in the coolant, nor whether the coolant is intended to be part of the ink cooling system. The preamble states that the claim is directed to “an inker assembly.” To expedite prosecution, the examiner will consider the invention to be directed only to an inker assembly, and not to the ink, or the coolant, or the heat from the ink.
Further regarding claim 13, it is not clear how the recirculating chiller transfers heat from the ink to a coolant. It appears that heat from the ink is transferred to a coolant within a disclosed chill roller, and the recirculating chiller removes heat from the coolant. But there is no supporting disclosure that teaches the recirculating chiller is a water-to-water heat exchanger that takes heat from the coolant circulated through the chilling roller and transfers it to a second, different coolant inside the recirculating chiller.
Regarding claim 17, it is not clear if the at least one roller through with the coolant flows to indirectly cool the ink in contact with the at least one roller is the same as the at least one of the laterally-fixed roller assemblies and the oscillating roller assemblies adapted for coolant flow therethrough to indirectly cool the ink.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al., US 6,766,743 B2 (hereinafter Hayashi).
Regarding claim 13, Hayashi teaches an inker assembly having an ink cooling system for a can decorating machine, the inker assembly comprising:
an ink well (11, Fig. 2);
plural laterally-fixed roller assemblies (12, 14, Fig. 2);
plural oscillating roller assemblies (16, 18, 20, Fig. 2); the oscillating roller assemblies and the laterally- fixed roller assemblies adapted for cooperation to transmit ink from an ink well (11, Fig. 2) to a plate cylinder (2, Fig. 2) of the can decorator; and
the ink cooling system including: a recirculating chiller adapted for transferring heat from the ink to a coolant (32, Fig. 1);
a temperature sensor located in and adapted for sensing temperature of a coolant outlet flow from the inker assembly (“a temperature sensor disposed in the first system return conduit,” col. 5, lines 55-56); and
a valve and/or a pump adapted to control coolant flow rate during oscillation of the inker assembly to continuously flow the coolant through the inker assembly in response to data from the temperature sensor to regulate ink temperature to a target temperature (pump 35, valve 37, Fig. 2);
wherein at least one of the laterally-fixed roller assemblies (14, Fig. 2) and the oscillating roller assemblies (16, Fig. 2) is adapted for coolant flow therethrough to indirectly cool the ink.
Regarding claim 14, Hayashi teaches the invention of claim 13, as set forth in the rejection of claim 13 above. Hayashi also teaches wherein the temperature sensor is a single temperature sensor at an outlet of one of the inker assemblies such that a signal from the temperature sensor represents the coolant outlet temperature of the one inker assembly (“a temperature sensor disposed in the first system return conduit,” col. 5, lines 55-56).
Regarding claim 15, Hayashi teaches the invention of claim 13, as set forth in the rejection of claim 13 above. Hayashi also teaches wherein the inker assemblies include plural inker assemblies, and the temperature sensor is a single temperature sensor in a common flow of all or a portion of the inker assemblies (plural inkers 3, Fig. 1).
Regarding claim 17, Hayashi teaches the invention of claim 13, as set forth in the rejection of claim 13 above. Hayashi also teaches wherein each one of the inker assemblies include at least one roller through which the coolant flows to indirectly cool the ink in contact with the at least one roller (14, 16, Fig. 2).
Regarding claim 18, Hayashi teaches the invention of claim 13, as set forth in the rejection of claim 13 above. Hayashi also teaches wherein the valve is further adapted to control the flow rate from a first flow rate to a second flow rate that is different than the first flow rate, wherein the first flow rate and the second flow rate are above zero (37 is capable of being controlled to adjust flow, Fig. 2).
Regarding claim 19, Hayashi teaches the invention of claim 13, as set forth in the rejection of claim 13 above. Hayashi also teaches wherein the valve and/or the pump is adapted to control coolant flow rate during oscillation of the inker assembly to continuously flow the coolant through the inker assembly in response to data only from the temperature sensor to regulate ink temperature to a target temperature (This is an intended use of the valve, and is incapable of patentably distinguishing the invention over another otherwise structurally and functionally identical apparatus, as set forth in MPEP § 2114(II). In this instance, the valve 37 can control coolant flow rate, Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Day, US 7,347,899 B2 (hereinafter Day) in view of Masuch et al., US 8,327,762 B2 (hereinafter Masuch).
Regarding claim 13:
Day teaches an inker assembly having an ink cooling system for a can decorating machine, the inker assembly comprising:
an ink well (“ink tray,” col. 1, line 37);
plural laterally-fixed roller assemblies (“a number of inker rollers,” col. 1, line 40);
plural oscillating roller assemblies; the oscillating roller assemblies and the laterally- fixed roller assemblies adapted for cooperation to transmit ink from an ink well to a plate cylinder of the can decorator (“inker rollers that may oscillate axially,” col. 1, lines 40-41); and
the ink cooling system including: a recirculating chiller adapted for transferring heat from the ink to a coolant (cold tank 54, cooling unit 56, and recirculation pump 58, Fig. 2);
a non-contact temperature sensor that monitors the temperature of ink 108 (col. 4, lines 42-44; Fig. 20;
temperature sensors at “locations along the various feed lines described herein” (col. 5, lines 58-59);
temperature sensors at one or more locations along hot feed line 32 (col. 6, lines 29-31;
temperature sensors at one or more locations along cold feed line 52 (col. 6, lines 46-48); 
a valve adapted to control coolant flow rate during oscillation of the inker assembly to continuously flow the coolant through the inker assembly in response to data from the temperature sensor to regulate ink temperature to a target temperature (valves 74-78, Fig. 2, which valve are capable of being open all the time, thereby continuously flowing coolant); 
wherein at least one of the laterally-fixed roller assemblies and the oscillating roller assemblies is adapted for coolant flow therethrough to indirectly cool the ink (coolant flows through 100, 102, and 104, Fig. 2); and
that it is a challenge to maintain the ink at a proper temperature and ensure there is not a great variation in ink temperature, and that ideally the temperature of the ink should be maintained at the appropriate level to avoid spoilage of printed cans (col. 1, lines 49-59).
Day does not teach a temperature sensor located in a coolant outflow from the inker assembly.
Masuch teaches an ink cooling system for inker assemblies of a can decorating machine, the ink cooling system comprising: a recirculating chiller adapted for transferring heat (33’, Fig. 4) from the ink to a coolant,
a temperature sensor located in and adapted for sensing temperature of a coolant (S05, Fig. 4) outlet flow from the inker assembly,
a valve adapted to control coolant flow rate to continuously flow the coolant (valve 24, Fig. 4) through the inker assembly in response to data from the temperature sensor to regulate ink temperature to a target temperature during oscillation of the inker assembly.
It has been held that combining prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(A).
In this instance, one having ordinary skill in the art could easily the coolant outflow temperature sensor of Masuch to Day, by simply adding the temperature sensor, without otherwise affecting the operation of the temperature sensor or the apparatus of Day, thereby predictably providing knowledge of the temperature of the coolant outflow from the inker assembly.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Day to add a temperature sensor in the coolant outflow from the inker assembly, as taught by Masuch, because this would predictably provide the temperature of the coolant in the coolant outflow from the inker assembly, thereby resulting in a temperature sensor located in a coolant outflow from the inker assembly.
Regarding claim 16, the combination of Day and Masuch teaches the invention of claim 13, as set forth in the rejection of claim 13. The combination of Day and Masuch also teaches wherein the inker assemblies include plural inker assemblies, and the temperature sensor is plural temperature sensors, such that each inker assembly includes one temperature sensor, and each one of the inker assemblies has its own control valve, thereby enabling coolant temperature control of ink to each inker assembly independent of coolant temperature control of ink to the other inker assemblies (Day: plural inker assemblies 12, Fig. 1).
Regarding claim 17, the combination of Day and Masuch teaches the invention of claim 13, as set forth in the rejection of claim 13. The combination of Day and Masuch also teaches wherein each one of the inker assemblies include at least one roller through which the coolant flows to indirectly cool the ink in contact with the at least one roller (Day: coolant flows through rollers 100, 102, and 104, Fig. 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
21 November 2022

/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853